PER CURIAM.
No error has been demonstrated in the revocation of community control below and the ensuing judgment is therefore affirmed. However, we agree with both sides that the written order of probation should be amended to omit grounds which were not ox-ally indicated by the trial court, and that the seventeen-year sentence imposed on the defendant on the substantive charge under the 1993 guidelines must be reduced to the statutory maximum of fifteen-years. See Mays v. State, 717 So.2d 515, 517 (Fla.l998)(“Prior to 1994 amendments, the sentencing guidelines required that all sentences imposed by trial court judges be ‘within any relevant minimum and maximum sentence limitations provided by statute and must conform to all other statutory provisions.’ ”). The cause *499is remanded to accomplish these tasks. The defendant need not be present.
Affirmed as amended, remanded.